Citation Nr: 1533087	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served a period of active duty for training from June 1989 to October 1989, and served on active duty from November 1990 to June 1991, with additional service in the National Guard.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is in his file. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection for an acquired psychiatric disorder, including PTSD, which he attributes to his service in the Southwest Asia theater of operations in 1991.  Specifically, the Veteran reported that his unit was under SCUD missile fire immediately upon arriving in Saudi Arabia, and that this bombardment lasted for several days; that his unit engaged the enemy at his duty station in the desert; and that he witnessed the attack on U.S. military barracks in Dhahran, Saudi Arabia, in February 1991.  

A service connection claim pertaining to PTSD requires specific elements to be met, including corroboration of any in-service stressful event.  See 38 C.F.R. § 3.304(f).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  

A private physician, Dr. V., provided a statement diagnosing the Veteran with PTSD, and relating the Veteran's PTSD to his in-service fear of hostile military activity.  However, 38 C.F.R. § 3.304(f)(3) states that an examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, is necessary before service connection for PTSD can be granted under that regulation.  Accordingly, the Board finds that that matter must be remanded for the Veteran to be afforded a VA examination in connection with his service connection claim.  

In the event that the examiner concludes that the Veteran's PTSD is not due to fear of hostile military activity, the AOJ must attempt to verify the Veteran's military stressors.  38 C.F.R. § 3.304(f).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA clinical notes that are not already associated with the record.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder, including PTSD.  The examiner must thoroughly review the record, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the record, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD, taking into account Dr. V.'s March 2012 neuropsychological testing and diagnosis of PTSD.  

The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In the report, the examiner must address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity. 

A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.   

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  If the examiner finds that the Veteran's PTSD is not related to fear of hostile military activity during service, and that there are no other acquired psychiatric disorders which were incurred during service, undertake all necessary development to independently verify the Veteran's alleged in-service stressors from his active duty in Southwest Asia, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate entity.  

If a search for corroborating information leads to negative results, this must be clearly documented in the record.  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




